DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “is provided” is stated in line 1.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said injectant flow inhibiting composition" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said consolidated solids pack" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRENNEIS ET AL  (US 2012/0328377 cited by applicant).
With respect to claim 1, BRENNEIS ET AL discloses a method of forming a seal in a subterranean formation, comprising: introducing a resin-based sealant composition into a permeable formation zone in the subterranean formation, wherein the resin-based sealant composition comprises: a liquid hardenable resin comprising an aqueous carrier fluid and a hardenable resin; water-swellable polymer particles and weighting material particulates such as hollow glass microspheres, ceramic microspheres, or silica; and allowing the resin-based sealant composition to harden (see paragraphs [0010]-[0011], [0026], [0031]; and claims 11, 20). And BRENNEIS ET AL discloses that the water-swellable polymer particles swell upon contact with an aqueous fluid (see paragraph [0029]).

Claim 1 differs from Brenneis et al in (1) non-degradable particulates coated with a resin; and (2) the step of allowing water to contact water-swellable polymer particulates. However, the difference (1) can be appropriately selected by a person skilled in the art without exercising any ingenuity, considering the disclosure of BRENNEIS ET AL in that the liquid hardenable resin component and the weighting materials are mixed on-

With respect to claim 14, which is essentially the subject matter of claim 1, and further adds “after allowing water to contact said water-swellable polymer particulates, thereby causing said water-swellable polymer particulates to swell, injecting an injectant into the reservoir through an injection well penetrating the reservoir to drive hydrocarbons that are located in a portion of the reservoir outside of said permeable zone to a production well penetrating said reservoir” as claimed.

Claim 14 further differs from BRENNEIS ET AL in the step of injecting the injectant into the reservoir. However, the difference can be appropriately selected by a person skilled in the art without exercising any ingenuity.

With respect to claim 19, which is a method of treating a reservoir penetrated by at least one production well and at least one injection well. The technical features of claim 19 essentially correspond to those of claim 1 except for the water swellble particulate being formed of a crystalline polymer, and the last paragraph adds ”after allowing water to contact said water-swellable polymer particulates, 

Claim 19 differs from BRENNEIS ET AL in (1) the water swellable polymer particulate being formed of the crystalline polymer; and (2) the sort of the injectant. However, the difference (1) can be appropriately selected by a person skilled in the art without exercising any ingenuity, considering the disclosure of BRENNEIS ET AL in that the water-swellable polymer includes polyacrylamide (see paragraph [0031]). And the difference (2) can be appropriately selected by a person skilled in the art without exercising any ingenuity.

Accordingly, claims 1, 14, and 19 would have been obvious over BRENNEIS ET AL. 

With respect to the depending claims, see below.  

The additional features of claims 2-3, 15-16, and 21-22 can be appropriately selected by a person skilled in the art without exercising any ingenuity.



Concerning the additional feature of claim 5, Brenneis et al discloses that the water-swellable polymer includes polyacrylamide or carboxymethyl cellulose type polymers (see paragraph [0031]).

The additional feature of claim 6 can be optimized by repeated experiments practiced by a person skilled in the art, considering the disclosure of Brenneis et al in that the water-swellable polymer particles are present in the resin-based sealant composition in the range of about 5 % to about 25 % by weight of the hardenable resin (see paragraph [0032]).

Concerning the additional feature of claim 7, BRENNEIS ET AL discloses that the weighting materials include hollow mineral glass spheres, silica, or ceramic microspheres (see paragraph [0026]).

Concerning the additional feature of claim 8, BRENNEIS ET AL discloses that the hardenable resin is selected from the group consisting of an epoxy-based resin, a furan resin, a phenolic resin, and a furan/furfuryl alcohol resin (see claim 12).



The additional feature of claim 10 can be optimized by repeated experiments practiced by a person skilled in the art, considering the disclosure of BRENNEIS ET AL in that the weighting material particulates and the liquid hardenable resin component are included in the resin-based sealant composition in amounts in the ranges of from about 1 % to about 60 % and from about 5 % to about 90 %, respectively, by volume of the resin-based sealant composition, and the hardenable resin is included in the liquid hardenable resin component in an amount in the range of from about 75 % to about 100 % by volume of the liquid hardenable resin component (see paragraphs [0013], [0016], [0028]).

The additional feature of claim 11 can be appropriately selected by a person skilled in the art without exercising any ingenuity, considering the disclosure of BRENNEIS ET AL in that the water-swellable polymer particles, the liquid hardenable resin component, and the weighting material particulates are mixed on-the-fly and the resin-based sealant composition is prepared in advance of its introduction into a well bore (see paragraph [0038]).



The additional feature of claim 13 can be appropriately selected by a person skilled in the art without exercising any ingenuity, considering the disclosure of BRENNEIS ET AL in that the resin-based sealant composition is allowed to contact one or more aqueous fluids after the step of allowing the resin-based sealant composition to harden (see claims 11, 22). 

Concerning the additional features of claims 17-18, BRENNEIS ET AL discloses that introducing the resin-based sealant composition into the subterranean formation includes introduction into the permeable formation zone of the subterranean formation through a well bore drilled into the subterranean formation (see paragraphs [0010], [0039]).

Concerning the additional feature of claim 20, BRENNEIS ET AL discloses that the resin-based sealant composition is pumped down the annular space (see paragraph [0041]).

Accordingly, claims 2-13,    15-18, and 20-22 would have been obvious over BRENNEIS ET AL. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Willberg et al. teaches delayed swellable materials and method that includes water-swelling material is at least one of a clay and a superabsorbing material; the clay is selected from bentonite, montmorillonite, smectite, nontronite, beidellite, perlite and vermiculite clays and combinations of these, and the superabsorbing material is selected from polymers and copolymers of acrylate, acrylic acid, amide, acrylamide, saccharides, vinyl alcohol, urethane, and combinations of these materials; the delayed water-swelling particles are formed from particles having a core of water-swelling material with a coating of water degradable material; the water degradable material is a solid polymer acid precursor, for example polylactic acid; the delayed water-swelling particles contain a weighting material, for example selected from silicates, aluminosilicates, barite, hematite, ilmenite, manganese tetraoxide, manganosite, iron, lead, aluminum and combinations of these; the delayed water-swelling particles are formed from particles having an inner core of proppant material with a layer of the delayed water absorbent material formed around the proppant material; the delayed water-swelling particles are formed from superabsorbing polymer particles that are crosslinked at the surface to reduce penetration by water; the superabsorbing polymer particles are further coated with at least one of (1) a layer or layers of water degradable material and (2) a layer or layers of non-water-degradable, non-water absorbing encapsulating material; the slurry is introduced into the wellbore during or subsequent to introduction of a PAD fluid of a fracturing treatment (emphasis added).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        2/13/2021